
	

113 S1082 IS: Accelerated Learning Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1082
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To promote Advanced Placement and International
		  Baccalaureate programs.
	
	
		1.Short titleThis Act may be cited as the
			 Accelerated Learning Act of
			 2013.
		2.PurposeIt is the purpose of this Act—
			(1)to raise student
			 academic achievement through accelerated learning programs, including Advanced
			 Placement and International Baccalaureate programs, by increasing the number of
			 teachers serving high-need schools who are qualified to teach Advanced
			 Placement or International Baccalaureate courses;
			(2)to increase the
			 number of students attending high-need schools who enroll and succeed in
			 Advanced Placement or International Baccalaureate courses and Advanced
			 Placement or International Baccalaureate examinations;
			(3)to support
			 efforts by States and local educational agencies to increase the availability
			 of, and enrollment in, Advanced Placement or International Baccalaureate
			 courses and pre-Advanced Placement or pre-International Baccalaureate courses
			 in high-need schools; and
			(4)to provide
			 high-quality professional development for teachers of Advanced Placement or
			 International Baccalaureate courses and pre-Advanced Placement or
			 pre-International Baccalaureate courses in high-need schools.
			3.Funding
			 distribution ruleFrom amounts
			 appropriated under section 8 for a fiscal year, the Secretary shall give
			 priority to funding activities under section 4 and shall distribute any
			 remaining funds under section 5.
		4.Advanced
			 Placement examination fee program
			(a)Grants
			 authorizedFrom amounts made available under section 3 for a
			 fiscal year, the Secretary shall award grants to State educational agencies
			 having applications approved under this section to enable the State educational
			 agencies to reimburse low-income students to cover part or all of the costs of
			 Advanced Placement or International Baccalaureate examination fees, if the
			 low-income students—
				(1)are enrolled in
			 an Advanced Placement or International Baccalaureate course; and
				(2)plan to take an
			 Advanced Placement or International Baccalaureate examination.
				(b)Award
			 basisIn determining the amount of the grant awarded to a State
			 educational agency under this section for a fiscal year, the Secretary shall
			 consider the number of children eligible to be counted under section 1124(c) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in the
			 State in relation to the number of such children so counted in all
			 States.
			(c)Information
			 disseminationA State educational agency that is awarded a grant
			 under this section shall make publicly available information regarding the
			 availability of Advanced Placement or International Baccalaureate examination
			 fee payments under this section, and shall disseminate such information to
			 eligible secondary school students and parents, including through secondary
			 school teachers and counselors.
			(d)ApplicationsEach
			 State educational agency desiring to receive a grant under this section shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require. At a minimum,
			 each State educational agency application shall—
				(1)describe the
			 Advanced Placement or International Baccalaureate examination fees the State
			 educational agency will pay on behalf of low-income students in the State from
			 grant funds awarded under this section;
				(2)provide an
			 assurance that any grant funds awarded under this section shall be used only to
			 pay for Advanced Placement or International Baccalaureate examination fees;
			 and
				(3)contain such
			 information as the Secretary may require to demonstrate that the State
			 educational agency will ensure that a student is eligible for payments
			 authorized under this section, including ensuring that the student is a
			 low-income student.
				(e)RegulationsThe
			 Secretary shall prescribe such regulations as are necessary to carry out this
			 section.
			(f)Report
				(1)In
			 generalEach State educational agency awarded a grant under this
			 section shall, with respect to each Advanced Placement or International
			 Baccalaureate course subject, annually report to the Secretary the following
			 data for the preceding year:
					(A)The number of
			 students in the State who are taking an Advanced Placement or International
			 Baccalaureate course in such subject.
					(B)The number of
			 Advanced Placement or International Baccalaureate examinations taken by
			 students in the State who have taken an Advanced Placement or International
			 Baccalaureate course in such subject.
					(C)The number of
			 students in the State scoring at each level on Advanced Placement or
			 International Baccalaureate examinations in that subject, disaggregated by
			 race, ethnicity, sex, English proficiency status, and socioeconomic
			 status.
					(D)Demographic
			 information regarding students in the State taking Advanced Placement or
			 International Baccalaureate courses and Advanced Placement or International
			 Baccalaureate examinations in that subject, disaggregated by race, ethnicity,
			 sex, English proficiency status, and socioeconomic status.
					(2)Report to
			 congressThe Secretary shall annually compile the information
			 received from each State educational agency under paragraph (1) and report to
			 the authorizing committees of Congress regarding the information.
				(g)BIA as
			 SEAFor purposes of this section, the Bureau of Indian Affairs
			 shall be treated as a State educational agency.
			5.Advanced
			 Placement incentive program grants
			(a)Grants
			 authorized
				(1)In
			 generalFrom amounts made available under section 3 for a fiscal
			 year, the Secretary shall award grants, on a competitive basis, to eligible
			 entities to enable such entities to carry out the authorized activities
			 described in subsection (e).
				(2)Duration,
			 renewal, and payments
					(A)DurationThe
			 Secretary shall award a grant under this section for a period of not more than
			 3 years.
					(B)RenewalThe
			 Secretary may renew a grant awarded under this section for an additional period
			 of not more than 2 years, if an eligible entity—
						(i)is
			 achieving the objectives of the grant; and
						(ii)has shown
			 improvement against baseline data on the performance measures described in
			 subparagraphs (A) through (E) of subsection (g)(1).
						(C)PaymentsThe
			 Secretary shall make grant payments under this section on an annual
			 basis.
					(b)Definition of
			 Eligible entityThe term eligible entity
			 means—
				(1)a State
			 educational agency;
				(2)a local
			 educational agency; or
				(3)a partnership
			 consisting of—
					(A)a national,
			 regional, or statewide nonprofit organization, with expertise and experience in
			 providing Advanced Placement or International Baccalaureate course services;
			 and
					(B)a State
			 educational agency or local educational agency.
					(c)Application
				(1)In
			 generalEach eligible entity desiring a grant under this section
			 shall submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
				(2)ContentsThe
			 application shall, at a minimum, include a description of—
					(A)the goals and
			 objectives for the project supported by the grant under this section,
			 including—
						(i)increasing the
			 number of teachers serving high-need schools who are qualified to teach
			 Advanced Placement or International Baccalaureate courses;
						(ii)increasing the
			 number of Advanced Placement or International Baccalaureate courses that are
			 offered at high-need schools; and
						(iii)increasing the
			 number of students attending a high-need school, particularly low-income
			 students, who enroll and succeed in—
							(I)Advanced
			 Placement or International Baccalaureate courses; and
							(II)if offered by
			 the school, pre-Advanced Placement or pre-International Baccalaureate
			 courses;
							(B)how the eligible
			 entity will ensure that students have access to courses, including pre-Advanced
			 Placement or pre-International Baccalaureate courses, that will prepare
			 students to enroll and succeed in Advanced Placement or International
			 Baccalaureate courses;
					(C)how the eligible
			 entity will provide professional development for teachers that will further the
			 goals and objectives of the grant project;
					(D)how the eligible
			 entity will ensure that teachers serving high-need schools are qualified to
			 teach Advanced Placement or International Baccalaureate courses;
					(E)how the eligible
			 entity will provide for the involvement of business and community organizations
			 and other entities, including institutions of higher education, in carrying out
			 the activities described in subsection (e);
					(F)how the eligible
			 entity will use funds received under this section; and
					(G)how the eligible
			 entity will evaluate the success of the grant project.
					(d)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applications from eligible entities that—
				(1)are part of a
			 statewide or districtwide strategy, as applicable, for increasing the
			 availability of Advanced Placement or International Baccalaureate courses, and
			 pre-Advanced Placement or pre-International Baccalaureate courses, in high-need
			 schools;
				(2)demonstrate a
			 focus on increasing the availability of Advanced Placement or International
			 Baccalaureate courses in the core academic subjects; and
				(3)propose to carry
			 out activities that target high-need schools.
				(e)Authorized
			 activities
				(1)In
			 generalEach eligible entity that receives a grant under this
			 section shall use the grant funds to carry out activities designed to
			 increase—
					(A)the number of
			 qualified teachers serving high-need schools who are teaching Advanced
			 Placement or International Baccalaureate courses; and
					(B)the number of
			 students attending high-need schools who enroll in, and succeed in, the
			 examinations for such courses, including through reimbursing low-income
			 students attending high-need schools for part or all of the cost of Advanced
			 Placement or International Baccalaureate examination fees.
					(2)Allowable
			 activitiesIn addition to the activities described in paragraph
			 (1), an eligible entity that receives a grant under this section may use grant
			 funds for—
					(A)high-quality
			 teacher professional development, in order to expand the pool of teachers in
			 the participating State, local educational agency, or high-need school who are
			 qualified to teach Advanced Placement or International Baccalaureate courses,
			 including through innovative models such as online academies and training
			 institutes;
					(B)pre-Advanced
			 Placement or pre-International Baccalaureate teacher and counselor high-quality
			 professional development in secondary school to prepare students for success in
			 Advanced Placement or International Baccalaureate courses, and in institutions
			 of higher education;
					(C)coordination and
			 articulation between grade levels to prepare students to enroll and succeed in
			 Advanced Placement or International Baccalaureate courses;
					(D)the purchase of
			 instructional materials for Advanced Placement or International Baccalaureate
			 courses;
					(E)activities to
			 increase the availability of, and participation in, online Advanced Placement
			 or International Baccalaureate courses;
					(F)carrying out the
			 requirements of subsection (g); and
					(G)in the case of an
			 eligible entity described in subsection (b)(1), awarding subgrants to local
			 educational agencies to enable the local educational agencies to carry out
			 authorized activities described in subparagraphs (A) through (F).
					(f)ContractsAn
			 eligible entity that is awarded a grant to provide online Advanced Placement or
			 International Baccalaureate courses under this Act may enter into a contract
			 with an organization to provide the online Advanced Placement or International
			 Baccalaureate courses, including contracting for necessary support
			 services.
			(g)Collecting and
			 reporting requirements
				(1)ReportEach
			 eligible entity receiving a grant under this section shall collect and report
			 to the Secretary annually such data regarding the results of the grant as the
			 Secretary may reasonably require, including—
					(A)the number of
			 students served by the eligible entity enrolling in Advanced Placement or
			 International Baccalaureate courses and pre-Advanced Placement or
			 pre-International Baccalaureate courses, disaggregated by grade level of the
			 student, and the grades received by such students in the courses;
					(B)the number of
			 students taking an Advanced Placement or International Baccalaureate
			 examination and the distribution of scores on those examinations, disaggregated
			 by the grade level of the student at the time of examination;
					(C)the number of
			 teachers who are currently, as of the date of the report, receiving training to
			 teach Advanced Placement or International Baccalaureate courses and will teach
			 such courses in the next school year;
					(D)the number of
			 teachers becoming qualified to teach Advanced Placement or International
			 Baccalaureate courses; and
					(E)the number of
			 qualified teachers who are teaching Advanced Placement or International
			 Baccalaureate courses in high-need schools served by the eligible
			 entity.
					(2)Reporting of
			 dataEach eligible entity receiving a grant under this section
			 shall report the data required under paragraph (1)—
					(A)disaggregated by
			 subject area;
					(B)in the case of
			 student data, disaggregated in the same manner as information is disaggregated
			 under section 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)(v)); and
					(C)in a manner that
			 allows for an assessment of the effectiveness of the grant program.
					(h)EvaluationThe
			 Secretary, acting through the Director of the Institute of Education Sciences,
			 shall, in consultation with the relevant program office at the Department,
			 evaluate the implementation and impact of the activities supported under this
			 section, including progress as measured by the performance measures established
			 under subparagraphs (A) through (E) of subsection (g)(1).
			(i)Matching
			 requirement
				(1)In
			 generalNotwithstanding paragraph (3), each eligible entity that
			 receives a grant under this section shall provide toward the cost of the
			 activities assisted under the grant, from non-Federal sources, an amount equal
			 to 100 percent of the amount of the grant, except that an eligible entity that
			 is a high-need local educational agency, as determined by the Secretary, shall
			 provide an amount equal to not more than 50 percent of the amount of the
			 grant.
				(2)Matching
			 fundsThe eligible entity may provide the matching funds
			 described in paragraph (1) in cash or in-kind, fairly evaluated, but may not
			 provide more than 50 percent of the matching funds in-kind. The eligible entity
			 may provide the matching funds from State, local, or private sources.
				(3)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for any fiscal year for an eligible entity if the Secretary
			 determines that applying the matching requirement to such eligible entity would
			 result in serious hardship or an inability to carry out the authorized
			 activities described in subsection (e).
				6.Supplement, not
			 supplantGrant funds provided
			 under this Act shall supplement, and not supplant, other non-Federal funds that
			 are available to assist low-income students to pay for the cost of Advanced
			 Placement or International Baccalaureate examination fees or to expand access
			 to Advanced Placement and pre-Advanced Placement courses or International
			 Baccalaureate and pre-International Baccalaureate courses.
		7.DefinitionsIn this Act:
			(1)In
			 GeneralExcept as otherwise provided, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Advanced
			 Placement or International Baccalaureate courseThe term
			 Advanced Placement or International Baccalaureate course
			 means—
				(A)a course of
			 postsecondary-level instruction provided to middle or secondary school
			 students, terminating in an Advanced Placement or International Baccalaureate
			 examination; or
				(B)another highly
			 rigorous, evidence-based, postsecondary preparatory program terminating
			 in—
					(i)an
			 examination or sequence of courses that are widely accepted for credit at
			 institutions of higher education; or
					(ii)another
			 examination or sequence of courses approved by the Secretary.
					(3)Advanced
			 Placement or International Baccalaureate examinationThe term
			 Advanced Placement or International Baccalaureate examination
			 means an Advanced Placement examination administered by the College Board, an
			 International Baccalaureate examination administered by the International
			 Baccalaureate Organization, or another such examination approved by the
			 Secretary.
			(4)High-need
			 schoolThe term high-need school means a secondary
			 school—
				(A)with a
			 demonstrated need for Advanced Placement or International Baccalaureate
			 courses; and
				(B)that—
					(i)has a high
			 concentration of low-income students; or
					(ii)is designated
			 with a school locale code of 41, 42, or 43, as determined by the
			 Secretary.
					(5)Low-income
			 studentThe term low-income student means a student
			 who is eligible for a free or reduced-price lunch under the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
			8.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2014 and each of the 4 succeeding fiscal
			 years.
		
